Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Robert Wu, on Aug. 2, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1, 21 and 23-25 have been amended as shown below.  Claims 8-11, 13 and 15, drawn to non-elected inventions, have been canceled as shown below.  Claims 2-7, 12, 14, 16-20, 22 and 26-28 remain as shown in the claim set filed on July 15, 2021.  Of these claims, claims 12, 14 and 16-20 have been canceled.     

1.  (currently amended) An apparatus for preparing a meat product, comprising:  
a)    an enclosure comprising a cavity; and 
b)    a substrate arranged within the cavity and comprising one or more grooved surfaces,  wherein the substrate is curved around a longitudinal axis, wherein the surface is configured to support growth of the meat product, and wherein the substrate is configured to receive an inflow of fluid substantially parallel to the longitudinal axis.   

21.  (currently amended) The apparatus of claim 1, wherein the one or more grooved 

23.    (Currently amended) A system for preparing a meat product comprising:  
a) an enclosure comprising a cavity; 

c) a fluid pump coupled to the enclosure;  
d) a fluid source coupled to the fluid pump; and 
e) a controller coupled to the fluid pump, the controller configured to:   
(i) generate a first fluid pump signal configured to generate a first fluid flow using the fluid pump, wherein the first fluid flow provides medium to grow the meat product on the substrate; and 
(ii) generate a second fluid pump signal configured to generate a second fluid flow using the fluid pump, wherein the second fluid flow separates 

24.  (currently amended) The system of claim 23, wherein the first fluid flow has 

25.  (currently amended) The system of claim 23, wherein the first fluid flow has has 

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite definite and clear claim language.  Castillo et al. (WO 2019/122239 A1, filed on Dec. 20, 2018), cited in Applicants’ IDS of July 15,2021, disclose a bioreactor for culturing sheets of cells comprising, in an internal cylindrical chamber, substrates for the cell culture that are sheets that are wound around/curved around the central longitudinal axis.  The surface of the substrates is configured to support the growth of the cells and may be adherent or non-adherent.  The fluid flows, the in-flow and the out-flow, are parallel to the central longitudinal axis.  See paragraphs 3-7, 11, 15-17, 26, 31, 74 (the tortuous path 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-07-29